SHARP, Judge.
Heintzelman’s Truck Center, Inc. (Heint-zelman’s) and Kaatz appeal from a final judgment awarding damages to appellee, Gibson. Gibson sued appellants for the conversion of a truck he purchased from Heint-zelman’s. The trial judge directed a verdict in favor of Gibson on the issue of liability and awarded Gibson compensatory damages against Heintzelman’s and Kaatz (jointly and severally) of nineteen thousand one hundred eighty-one dollars fifty cents ($19,-181.50). The jury awarded Gibson nineteen thousand dollars ($19,000) in punitive damages against Heintzelman’s.
After a careful review of the record we find no reversible error occurred with regard to the compensatory damage award. Accordingly, it is affirmed. However, the punitive damage award against Heintzel-man’s is not sustainable under the dictates of Mercury Motors Express, Inc. v. Smith, 393 So.2d 545 (Fla. 1981). It is therefore reversed.
AFFIRMED IN PART; REVERSED IN PART.
ORFINGER and FRANK D. UP-CHURCH, Jr., JJ., concur.